
	
		I
		111th CONGRESS
		1st Session
		H. R. 1285
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2009
			Mr. Turner (for
			 himself, Mrs. Capito,
			 Mrs. Biggert,
			 Mr. LaTourette,
			 Mrs. Schmidt,
			 Ms. Ros-Lehtinen, and
			 Mr. Cao) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To establish the Commission on the Foreclosure and
		  Mortgage Lending Crisis.
	
	
		1.Short titleThis Act may be cited as the
			 Commission on the Foreclosure and Mortgage Lending Crisis Act.
		2.Establishment of
			 CommissionThere is
			 established in the legislative branch a commission to be known as the
			 Commission on the Foreclosure and Mortgage Lending Crisis (in
			 this Act referred to as the Commission).
		3.Findings and
			 Purpose
			(a)FindingsCongress finds the following:
				(1)The United States
			 is experiencing a steady increase in foreclosures and mortgage lending problems
			 that have impacted homeowners, families, communities, the United States economy
			 and the global credit markets.
				(2)In 2006, there
			 were an estimated 1,300,000 foreclosures in the United States.
				(3)This number
			 increased by 79 percent in 2007, bringing the estimated number of foreclosures
			 nationwide to 2,200,000.
				(4)In 2008, an
			 estimated 3,200,000 foreclosures were reported nationwide.
				(5)Estimates suggest
			 that this trend is likely to continue with millions more Americans potentially
			 losing their homes to foreclosure in the next 4 years.
				(b)PurposeThe purpose of this Act is to establish a
			 commission to undertake a comprehensive analysis and review of the causes of
			 the current foreclosure and mortgage lending crisis and to submit a report of
			 its findings to the Congress. The Commission shall also recommend legislative
			 and regulatory changes that will prohibit the kinds of lending practices that
			 contributed to the increased foreclosure rate and the current mortgage lending
			 crisis.
			4.Composition
			(a)MembersThe
			 Commission shall be composed of 10 members as follows:
				(1)2
			 members shall be appointed by the Speaker of the House of
			 Representatives.
				(2)2
			 members shall be appointed by the minority leader of the House of
			 Representatives.
				(3)2
			 members shall be appointed by the majority leader of the Senate.
				(4)2
			 members shall be appointed by the minority leader of the Senate.
				(5)The Secretary of
			 the Treasury or his designee.
				(6)The Chairman of
			 the Board of Governors of the Federal Reserve System or his designee.
				(b)Deadline for
			 appointmentAll members of
			 the Commission shall be appointed not later than 30 days after the date of the
			 enactment of this Act.
			(c)Co-ChairmenOf the members appointed to the Commission
			 under paragraphs (1) through (4) of subsection (a), 2 shall be designated as
			 the Co-Chairmen of the Commission. One Co-Chairman shall be designated by the
			 Speaker of the House of Representatives in consultation with the majority
			 leader of the Senate and the other Co-Chairman shall be designated by the
			 minority leader of the House of Representatives in consultation with the
			 minority leader of the Senate.
			(d)VacanciesAny vacancy in the Commission shall not
			 affect its powers and shall be filled in the same manner in which the original
			 appointment was made.
			(e)Compensation
				(1)In
			 generalMembers of the Commission shall serve without pay.
				(2)Travel
			 ExpensesWhile away from their homes or regular places of
			 business in the performance of services for the Commission, members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under section 5703 of title 5, United
			 States Code.
				(f)Initial Meeting;
			 Rules of Procedure; Quorum
				(1)Initial
			 meetingThe Commission shall
			 meet and begin the operations of the Commission not later than 60 days after
			 the date of the enactment of this Act.
				(2)MeetingsAfter
			 its initial meeting, the Commission shall meet upon the call of a majority of
			 its members.
				(3)QuorumA
			 majority of the members of the Commission shall constitute a quorum.
				(4)Rules of
			 ProcedureThe Commission may
			 establish rules for the conduct of the Commission’s business, if such rules are
			 consistent with this Act and other applicable law.
				5.Duties
			(a)In
			 generalThe Commission shall—
				(1)study and assess the current legal and
			 regulatory framework governing the housing mortgage lending markets and
			 investigate how such framework contributed to the increased foreclosure rate,
			 including—
					(A)refinancing
			 practices;
					(B)loan-to-value
			 ratios; and
					(C)the prevalence of
			 fraudulent industry practices;
					(2)recommend changes
			 to the current legal and regulatory framework to prohibit lending practices
			 that have contributed to the mortgage lending crisis;
				(3)review the impact
			 of subprime abuses and predatory lending practices;
				(4)assess the role of
			 States in enacting policies to reduce predatory lending practices and abuses in
			 the subprime markets;
				(5)assess the impact of mortgage-backed
			 securities and the Federal National Mortgage Corporation (Fannie
			 Mae) and the Federal Home Loan Mortgage Corporation (Freddie
			 Mac) on the mortgage lending crisis; and
				(6)assess the impact of the Community
			 Reinvestment Act of 1977 (12 U.S.C. 2901 et seq.) on the mortgage lending
			 crisis.
				(b)Final
			 ReportNot later than 12
			 months after the date of enactment of this Act, the Commission shall submit to
			 the Congress a final report containing such findings, conclusions, and
			 recommendations as have been agreed to by a majority of Commission members. If,
			 at the conclusion of such 12-month period, a majority of the Commission
			 determines it necessary, the Commission may be granted a 6-month extension for
			 submission of its final report upon written notification to the
			 Congress.
			6.Powers of the
			 Commission
			(a)Hearings and
			 evidenceThe Commission may, for the purpose of carrying out this
			 Act—
				(1)hold such hearings
			 and sit and act at such times and places, take such testimony, receive such
			 evidence, administer such oaths; and
				(2)subject to
			 subsection (b)(1), subpoena or otherwise require the attendance and testimony
			 of such witnesses and the production of such books, records, correspondence,
			 memoranda, papers, and documents as the Commission may determine
			 advisable.
				(b)Subpoenas
				(1)Issuance
					(A)In
			 generalA subpoena may be issued under this section only by the
			 affirmative vote of a majority of the members of the Commission.
					(B)SignatureSubject to subparagraph (A), subpoenas
			 issued under this section may be issued under the signature of the Co-Chairmen
			 or any member designated by a majority of the Commission, may be served by any
			 person designated by the Co-Chairmen or by a member designated by a majority of
			 the Commission.
					(2)Enforcement
					(A)In
			 generalIn the case of contumacy or failure to obey a subpoena
			 issued under paragraph (1), the United States district court for the judicial
			 district in which the subpoenaed person resides, is served, or may be found, or
			 where the subpoena is returnable, may issue an order requiring such person to
			 appear at any designated place to testify or to produce documentary or other
			 evidence. Any failure to obey the order of the court may be punished by the
			 court as a contempt of that court.
					(B)Additional
			 enforcementIn the case of any failure of any witness to comply
			 with any subpoena or to testify when summoned under authority of this section,
			 the Commission may, by majority vote, certify a statement of fact constituting
			 such failure to the appropriate United States attorney, who may bring the
			 matter before the grand jury for its action, under the same statutory authority
			 and procedures as if the United States attorney had received as certification
			 under section 102 through 104 of the Revised Statutes of the United States (2
			 U.S.C. 192 through 194).
					(c)Contract
			 authorityThe Commission may,
			 to such extent and in such amounts as are provided in appropriation Acts, enter
			 into contracts to enable the Commission to carry out its duties under this
			 Act.
			(d)Information From
			 Federal Agencies
				(1)In
			 generalThe Commission is
			 authorized to secure directly from any executive department, bureau, agency,
			 board, commission, office, independent establishment, or instrumentality of the
			 Government, information, suggestions, estimates, and statistics to carry out
			 its duties under this Act. Each department, bureau, agency, board, commission,
			 office, independent establishment, or instrumentality shall, to the extent
			 authorized by law, furnish such information, suggestions, estimates, and
			 statistics directly to the Commission, upon request made by a majority of the
			 members of the Commission.
				(2)Receipt,
			 handling, storage, and disseminationInformation shall only be received,
			 handled, stored, and disseminated by members of the Commission and its staff
			 consistent with all applicable statutes, regulations, and Executive
			 orders.
				(e)Assistance From
			 Federal Agencies
				(1)General services
			 administrationThe Administrator of General Services shall
			 provide to the Commission on a reimbursable basis administrative support and
			 other services to assist the Commission in carrying out its duties.
				(2)Other
			 departments and agenciesIn addition to the assistance described
			 in paragraph (1), departments and agencies of the United States may provide to
			 the Commission such services, funds, facilities, staff, and other support
			 services as they may determine advisable and as may be authorized by
			 law.
				(f)Postal
			 ServicesThe Commission may
			 use the United States mails in the same manner and under the same conditions as
			 departments and agencies of the United States.
			(g)Staff
				(1)In
			 General
					(A)Appointment and
			 compensationThe Co-Chairmen, in accordance with rules agreed
			 upon by the Commission, may appoint and fix the compensation of a staff
			 director and such other personnel as may be necessary to enable the Commission
			 to carry out its duties, without regard to the provisions of title 5, United
			 States Code, governing appointments in the competitive service, and without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of such
			 title relating to classification and General Schedule pay rates, except that no
			 rate of pay fixed under this subsection may exceed the equivalent of that
			 payable for a position at level IV of the Executive Schedule under section 5316
			 of title 5, United States Code.
					(B)Personnel as
			 Federal employees
						(i)In
			 generalThe staff director and any personnel of the Commission
			 who are employees shall be employees under section 2105 of title 5, United
			 States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of
			 that title.
						(ii)Members of the
			 CommissionClause (i) shall not apply to members of the
			 Commission.
						(2)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges of his or her regular employment without
			 interruption.
				(3)Expert and
			 Consultant ServicesThe Commission is authorized to procure the
			 services of experts and consultants in accordance with section 3109 of title 5,
			 United States Code, but at rates not to exceed the daily rate paid to a person
			 occupying a position at level IV of the Executive Schedule under section 5315
			 of title 5, United States Code.
				(4)Volunteer
			 ServicesNotwithstanding section 1342 of title 31, United States
			 Code, the Commission may accept and use voluntary and uncompensated services as
			 the Commission determines necessary.
				7.Nonapplicability
			 of Federal Advisory Committee Act
			(a)In
			 GeneralThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the Commission.
			(b)Public Meetings
			 and Release of Public Versions of ReportsThe Commission
			 shall—
				(1)hold public
			 hearings and meetings to the extent appropriate; and
				(2)release public
			 versions of the report required under section 5(b).
				(c)Public
			 HearingsAny public hearings of the Commission shall be conducted
			 in a manner consistent with the protection of information provided to or
			 developed for or by the Commission as required by any applicable statute,
			 regulations, or Executive order.
			8.Termination
			(a)In
			 generalThe Commission and
			 all the authorities of this Act, shall terminate not later than 60 days after
			 the date on which the final report is submitted under section 5(b).
			(b)Administrative
			 activities before terminationThe Commission may use the 60-day
			 period referred to in subsection (a) for the purpose of concluding its
			 activities, including providing testimony to committees of Congress concerning
			 its report and disseminating the final report.
			(c)Authorization of
			 appropriationThere are
			 authorized to be appropriated such sums as necessary to carry out this
			 Act.
			
